DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

FOR THE CLAIMS:

Claims 1-4 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to Species 1 non-elected without traverse (regarding Species 1) in the restriction response dated 10/22/2021.  Accordingly, claims 1-4 have been cancelled.

Allowable Subject Matter
Claims 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 5 and 13: 
The prior art does not teach or suggest a printed circuit board assembly comprising: a bus bar in contact with a front side of a PCB; a sensor mounted on a rear side of the PCB; a shield around a portion of the bus bar; and a holding member in contact with the shield, the PCB has a plurality of first holes and a second hole; the bus bar comprises: a longitudinal part in contact with the front side of the PCB and the shield; and a connection part fitted into the second through hole, part of the shield is fitted into the plurality of first through holes so the rear side of the shield is disposed in contact with the longitudinal part, and the holding member in contact with a front side of the shield, in combination with all other features claimed.
Regarding claims 6-12 and 14-20, these claims are allowed based on their dependence on the allowable independent claims 5 and 13 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shibahara (US PG. Pub. 2009/0121704) discloses a current measuring apparatus.
Bilbao de Mendizabal et al. (US PG. Pub. 2019/0212372) discloses an offset current sensor structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847